Title: To John Adams from Richard Henry Lee, 12 December 1785
From: Lee, Richard Henry
To: Adams, John


     
      Dear Sir
      Chantilly Decemb: the. 12. 1785.
     
     My Presedential year being ended I had left New York for this place (from which and from my family I had been thirteen months absent) before the Letters which you did me the honor to write me on the twenty six of August, the six and seventh of September came to hand; which has preventd me from shewing the Civilities to Mr Storer and Mr Wingrove that I should otherwise have taken pleasure in doing. The State of my health is so precarious (being at present prevented by the Gout in my right hand from writing my Self) that it is uncertain when I shall be permitted to return to Congress. But let me be where I will I shall always be happy to Correspond with you. My Brother Arthur Lee who now resides at New York a Commissioner of the treasurer of the U.S. will receive and forward to me such Letters as you are pleas’d to write. It gives me pleasure to know that Colo: Smith is so agreeable a secretary to you, indeed I had expect’d so from his Politeness, his good sense, and his Spirit. It is certainly a misfortune both to the United States and to great Britain that a Singular kind of after Wisdom in the Latter should so perpetually keep the two Country’s at variance with each other. To profit from experience so becometh Nations as well as individuals, that it denoteth much Ill to both when advice is not taken from that best source of knowledge. It is this kind of Wisdom that haveing already irrecoverably Lost to great Britain a great and valuable part of her dominions is now proceeding to deprive her of a great and valuable part of her commerce also. For I plainly perceive that the State errors and the Commercial mistakes of that Country are going to force these united States, Contrary to their inclination, into systems that will probably prevent our trade from ever again

flowing, as it probably would have done, into British Channels. It is true that we may be injured in the Commencement of these experiments, but it is certain that those who Compel them will be more hurt. A Similar experiment has been lately made and the issue recent, yet such is the curse attending Britain and British States-men that they will neither remember the one or profit from the other. I join with you in hopeing soon to see American Factories establish’d in the East and certainly it will be highly agreeable to me to find Mr Steptoe promoteing there his Country’s and his own good.
     I have the honor to be with every sentimet of affectionate Esteem and / regard your friend / and Servt:
     
      Richard Henry Lee—
     
    